 



Exhibit 10.4
EMPLOYMENT AGREEMENT
This Employment Agreement is made as of December 1, 2006 by and between ALSC
Venture Management, LLC, a California limited liability company, (the “Company”)
and V.R. Ranganath (“Employee”).
RECITALS
     A. The Company is the sole general partner of each of Alliance Ventures I,
L.P., Alliance Ventures II, L.P., Alliance Ventures III, L.P., Alliance Ventures
IV, L.P., and Alliance Ventures V, L.P. (each a “Partnership” and collectively
the “Partnerships”).
     B. The Company desires to retain the services of Employee in its business,
thereby retaining for the Company the benefit of Employee’s business knowledge
and experience and also to make provisions for the payment of reasonable and
proper compensation to Employee for such services; and
     C. Employee is willing to remain employed by the Company and to perform the
duties incident to such employment upon the terms and conditions hereinafter set
forth.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and representations herein contained, the Company and Employee agree as follows:
1. EMPLOYMENT AND DUTIES
     (a) Employee is hereby employed as an employee of the Company to perform
such duties within the Company as may be determined and assigned to him from
time to time by the Company’s Board of Managers, including performing the
functions of administering the Company’s portfolio securities, keeping records,
and assisting in valuations and preparing financial statements, reports and tax
returns for the Partnerships. Employee shall devote his best efforts to the
performance and faithful discharge of his duties, including the performance of
any and all duties consistent with his position as delineated above and in the
Company’s Bylaws, and as such duties may be assigned to him by the Company’s
Board of Managers or President.
     (b) Employee shall be required to devote such portion of his business time,
ability and attention to the operations and affairs of the Company, as are
reasonably required to perform the functions listed in Section 1(a).
2. TERM
     The term of employment shall commence upon the date hereof, and shall
continue for three years or, if less, as long any Partnership remains in
business except that it may be terminated six months after a sale of the
Partnerships to a party not Affiliated with Alliance Semiconductor corporation,
or renegotiated as provided in Section 4 of the Management Agreement by and
among the Company and the Partnerships dated the same date as this Agreement.
Without prejudice to any other remedy to which the Company may be entitled, the

 



--------------------------------------------------------------------------------



 



Company may terminate the employment of Employee hereunder prior to the
expiration of the term of this Agreement for any reason specified in Section 4
of this Agreement.
3. COMPENSATION
     (a) In consideration for the services to be rendered by Employee hereunder,
the Company agrees to pay, or to cause to be paid to the Employee, and he agrees
to accept as compensation, an annual salary of three hundred thousand dollars
($300,000.00) (pro-rated for any partial year) payable in equal monthly
installments, effective commencing May 17, 2006.
     (b) Employee shall be reimbursed for ordinary and necessary business
expenses incurred in connection with his employment including, but not limited
to, expenses of travel and entertainment, meals, lodgings and other expenses of
a business nature, upon presentation of appropriate vouchers.
     (c) Employee shall be entitled to such fringe benefits, including accident
and health insurance, wage continuation insurance and contributions to
retirement plans, if any, upon the same terms and conditions as are offered at
any time during the term of this Agreement to other employees or managers of the
Company.
     (d) Employee shall receive full compensation for any period of illness or
incapacity during the term of this Agreement, reduced by any payments to him
under disability or other insurance plans.
4. TERMINATION
     The Company shall be entitled at its option to terminate Employee’s
employment hereunder at any time, only for the following reasons, or as provided
in Section 5:
     (a) because of his fraud, misappropriation, embezzlement, theft or the
like; or
     (b) because of his conviction of a felony;
     (c) because he has engaged in activities which are substantially adverse to
the interests of the Company including a failure, after notice, to devote
sufficient time to the business of the Company and the Partnerships, or a
failure or a refusal to provide information about the Partnerships to the
Company or the partners in any Partnership; or
     (d) because Employee has failed to perform duties under this Agreement by
reason of illness or disability for a period exceeding 60 days.
5. DEATH DURING EMPLOYMENT
     If Employee dies during the term of this Agreement, this Agreement shall
terminate immediately, and the Company shall pay to the estate of the Employee
the basic annual salary and expense reimbursement which would otherwise be
payable to the Employee through the last day of the month in which his death
shall have occurred.

 



--------------------------------------------------------------------------------



 



6. NO CONFLICT
     Employee hereby warrants that he is not now under any legal or contractual
obligation that would conflict in any manner whatsoever with the obligations and
duties by him herein undertaken, and that the execution of this Agreement will
not breach any agreement to which the Employee is presently a party. The Company
agrees that nothing in this Agreement shall be deemed to prohibit Employee from
working with any other venture capital fund or investment management entity of
any kind whatsoever, including his engaging in the formation of a new fund to be
managed or co-managed by him during the term of this Agreement provided such
activities do not materially interfere with Employee’s performance of his duties
under this Agreement.
7. ASSIGNMENT
     . Employee agrees that this Agreement may be assigned to Alliance
Semiconductor Corporation if the Partnerships are sold to a party not affiliated
with Alliance Semiconductor Corporation.
8. CONSTRUCTION
     This Agreement shall be governed by, and be construed in accordance with,
the laws of the state of California and shall be binding upon, and shall inure
to the benefit of the heirs, executors, assigns, transferees, and successors in
interest of the parties hereto, notwithstanding the reorganization, merger,
consolidation or change in personnel of the Company.
9. NOTICES
     All notices and other communications required or permitted hereunder shall
be in writing and shall be deemed effectively given upon personal delivery or on
the day sent by facsimile transmission if a true and correct copy is sent the
same day by first class mail, postage prepaid, or by dispatch by an
internationally recognized express courier service, the address of the party set
forth below his signature hereto, or to such other address as the party may
direct by giving ten days’ notice in the manner set forth herein.
10. WAIVER OF BREACH
     The waiver by either party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other provision or of any
subsequent breach of the same provision thereof.
11. ENTIRE AGREEMENT
     This instrument contains the entire agreement of the parties regarding
employment of Employee by the Company. It may not be changed orally, but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

 



--------------------------------------------------------------------------------



 



12. SEVERABILITY
     If any portion of this Agreement is held by a court of competent
jurisdiction to conflict with any federal, state or local law, such portion or
portions of this Agreement are hereby declared to be of no force or effect in
such jurisdiction, and this Agreement shall otherwise remain in full force and
effect and be construed as if such portion had not been included herein.
7. MISCELLANEOUS
     Time is of the essence of this Agreement. Whenever necessary or proper
herein the singular includes the plural, and the plural the singular, and
masculine, feminine and neuter gender expressions are interchangeable. The
section headings used herein are provided for informational purposes only and
shall affect neither the meaning of the terms nor the intent of the parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

              COMPANY:
 
            ALSC VENTURE MANAGEMENT LLC.
 
  By:   /s/ Melvin L. Keating 
 
       
 
  Title:   Manager 
 
            EMPLOYEE:     /s/ V. R. Ranganath           (Signature)
 
  Address:   18916 Congress Junction Ct. 
 
       
 
  Saratoga, CA 95670       
 
             
 
  Facsimile:   408-873-9121 
 
       

 